Citation Nr: 1825588	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-27 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1982 to February 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision  issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the Board at a February 2017 travel board hearing; a transcript of the hearing is associated with the claims file.  


FINDING OF FACT

At a hearing before the Board in February 2017, prior to the promulgation of a Board decision, the Veteran submitted a request to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

At a hearing before the Board in February 2017, prior to the promulgation of a Board decision, the Veteran submitted a request to withdraw the appeal for entitlement to service connection for sleep apnea.  38 C.F.R. § 20.204.  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to this claim.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.202.  The Board therefore does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal of entitlement to service connection for sleep apnea is dismissed.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


